Title: Thomas Jefferson to Charles Clay, 15 December 1809
From: Jefferson, Thomas
To: Clay, Charles


          
            Dear Sir
             
                     Monticello 
                     Dec. 15. 09.
          
          
		  
		   
		  This will be handed you by my son in law, mr Randolph with the integrity & honor of whose character you are already acquainted. 
		  an urgent occasion to raise a considerable sum of money in the course of a year, and a part of it (2000.D.) within the month of January, has induced me to propose to him the curtailing the outskirts of my Poplar Forest lands, as the most probable means of effecting it. I did not know of this urgency when I had the pleasure of seeing you in Bedford, or I would have set on foot this expedient with the benefit of more time, if the first sum could not have been otherwise procured. your knolege of the value of the land, of the price it
			 should command, as prices go with you, & of the characters who may be disposed to purchase & likely to fulfill their engagements, induces me to ask your friendly information, counsel
			 &
			 aid to him towards effecting his 
                  
                  object, which will be cordially
			 acknoleged by me as a great obligation, feeling as anxiously interested in his case as if it were my own. I pray you to be assured of my constant esteem & respect.
          
            Th:
            Jefferson
        